

Exhibit 10.1




INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is effective as of July __,
2005 and is by and between Newfield Exploration Company, a Delaware corporation
(the “Company”), and the undersigned director or officer of the Company
(“Indemnitee”).
 
WHEREAS, the Company’s Amended and Restated Bylaws (as the same have been and
may be amended from time to time, the “Bylaws”) provide for indemnification of
the Company’s directors and officers to the maximum extent permitted by the
General Corporation Law of the State of Delaware (the “DGCL”);
 
WHEREAS, the Company’s Second Restated Certificate of Incorporation (as the same
has been and may be amended from time to time, the “Charter”) provides for
indemnification of the Company’s directors and officers to the maximum extent
permitted by law;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals to serve as directors
and officers of the Company, the Company will attempt to maintain on an ongoing
basis, at its sole expense, liability insurance to protect such persons from
certain liabilities (“D&O Insurance”);
 
WHEREAS, the Company believes, in light of current market conditions and trends,
that D&O Insurance may be available to it in the future only at higher premiums
and with more exclusions;
 
WHEREAS, the Charter, the Bylaws and the DGCL contemplate that contracts may be
entered into with respect to indemnification of directors and officers;
 
WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify Indemnitee so that Indemnitee may serve or
continue to serve the Company free from undue concern that Indemnitee will not
be adequately protected; and
 
WHEREAS, Indemnitee is willing to serve or continue to serve the Company on the
condition that Indemnitee be so indemnified;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby agree as follows:
 
1.  Definitions. The following capitalized terms shall have the meanings given
to them below:
 
“Capacity” means, with respect to an Enterprise, serving such Enterprise in any
capacity, including as a director, officer, partner (limited or general),
venturer, proprietor, trustee, employee, agent, manager, member, fiduciary,
committee member, chairperson, sponsor or functionary.
 

 


--------------------------------------------------------------------------------



“Covered Proceeding” means any Proceeding, whether brought by or in the right of
the Company or otherwise, in which Indemnitee is or will be involved as a party,
as a witness or otherwise, because (a) Indemnitee is or previously was a
director or officer of the Company, (b) of any action taken by Indemnitee or of
any inaction on the part of Indemnitee while so acting as a director or officer
of the Company or (c) because Indemnitee is or previously was, at the request of
the Company, serving another Enterprise in any Capacity; provided that any
Proceeding that is brought by Indemnitee against the Company or any of its
directors or officers, other than a Proceeding brought by Indemnitee to enforce
Indemnitee’s rights under this Agreement, shall not be deemed a “Covered
Proceeding” without prior approval by a majority of the Board.
 
“Enterprise” means a corporation, partnership (general or limited), limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan, committee or other similar enterprise, entity, organization, association,
venture or group.
 
“Expenses” means any judgments, fines and penalties (including any excise tax
assessed with respect to an employee benefit plan) against Indemnitee in
connection with a Covered Proceeding; amounts paid by Indemnitee in settlement
of a Covered Proceeding and all attorneys’ fees and disbursements, accountants’
fees, private investigation fees and disbursements, retainers, court costs,
transcript costs, fees of experts, fees and expenses of witnesses, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements and expenses
reasonably incurred by or for Indemnitee in connection with prosecuting,
defending, preparing to prosecute or defend, investigating or being or preparing
to be a witness in, a Covered Proceeding or to establish Indemnitee’s right of
entitlement to indemnification for any of the foregoing.
 
“Proceeding” means any threatened, pending or completed action, suit, inquiry or
proceeding, whether of a civil, criminal, administrative, arbitrative or
investigative nature.
 
“Substantiating Documentation” means copies of bills, invoices or receipts for
costs incurred by or for Indemnitee, or copies of court or agency orders or
decrees or settlement agreements, as the case may be, accompanied by a sworn
statement from Indemnitee that such bills, invoices, receipts, court or agency
orders or decrees or settlement agreements represent costs or liabilities
meeting the definition of “Expenses.”
 
2.  Indemnity of Director or Officer. The Company hereby agrees to hold harmless
and indemnify Indemnitee against Expenses to the fullest extent permitted by
law. The meaning of the phrase “to the fullest extent permitted by law” includes
(a) to the fullest extent permitted by any provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL and (b) to the fullest
extent authorized or permitted by any amendments to or replacements of the DGCL
adopted after the date of this Agreement that increase the extent to which a
corporation may indemnify its officers and directors. Any amendment, alteration
or repeal of the DGCL that adversely affects any right of Indemnitee shall be
prospective only and shall not limit or eliminate any such right with respect to
any Proceeding involving any occurrence or alleged occurrence of any action or
omission to act that took place prior to such amendment or repeal.
 

 

2

--------------------------------------------------------------------------------





3.  Additional Indemnity. The Company hereby further agrees to hold harmless and
indemnify Indemnitee against Expenses provided that Indemnitee (a) acted in good
faith, (b) acted in a manner he or she reasonably believed to be in or not
opposed to the best interests of (i) in the case of an employee benefit plan,
the participants or beneficiaries of such plan and (ii) in all other cases, the
Company and (c) in the case of a criminal Proceeding, had no reasonable cause to
believe that his or her conduct was unlawful. The termination of any Proceeding
by judgment, order of the court, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not (x) act in good faith, (y) act in a manner that he or she
reasonably believed to be in or not opposed to the best interests of the
participants or beneficiaries of an employee benefit plan or the Company, as
applicable, or (z) have reasonable cause to believe that his or her conduct was
unlawful. The Company shall not be required to indemnify Indemnitee under this
Agreement with regard to any judicial award if the Company was not given a
reasonable and timely opportunity, at its expense, to participate in the defense
of the underlying Covered Proceeding.
 
4.  Selection of Counsel. If the Company is obligated to indemnify Indemnitee
for Expenses with respect to a Covered Proceeding (other than a Proceeding that
is brought by Indemnitee (x) against the Company or any of its directors or
officers or (y) to enforce Indemnitee’s rights under this Agreement), the
Company shall be entitled to assume the defense of such Covered Proceeding, with
counsel approved by Indemnitee (whose approval shall not be unreasonably
withheld or delayed), upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Covered Proceeding;
provided that (a) Indemnitee shall have the right to employ his or her own
separate counsel in any such Covered Proceeding at Indemnitee’s expense and (b)
if (i) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (ii) Indemnitee has reasonably concluded that there
may be a conflict of interest between the Company and Indemnitee in the conduct
of any such defense or (iii) the Company does not, in fact, employ counsel to
assume the defense of such Covered Proceeding, then, in each such case, the
Expenses of Indemnitee’s separate counsel shall be subject to indemnification
under this Agreement.
 
5.  Advancement of Expenses. Expenses (other than judgments, penalties, fines
and settlements) incurred by Indemnitee shall be paid by the Company, in advance
of the final disposition of a Covered Proceeding, within 20 days after receipt
of Indemnitee’s written request accompanied by Substantiating Documentation and
Indemnitee’s written affirmation that he or she has met the standard of conduct
for indemnification and a written undertaking to repay such amount to the extent
it is ultimately determined that Indemnitee is not entitled to such
indemnification. No objections based on or involving the question whether any
amount for which payment has been requested meets the definition of “Expenses,”
including any question regarding the reasonableness of any such amount, shall be
grounds for failure to advance to Indemnitee, or to reimburse Indemnitee for,
the amount requested within such 20-day period, and the undertaking of
Indemnitee set forth in Section 7 to repay any such amount to the extent it is
ultimately determined that Indemnitee is not entitled to indemnification shall
be deemed to include an undertaking to repay any such amounts determined not to
have met such definition.
 


 




3

--------------------------------------------------------------------------------




6.  Right to Indemnification Upon Application; Procedures. Subject to Section 5,
any indemnification under this Agreement shall be made no later than 30 days
after receipt by the Company of the written request of Indemnitee, accompanied
by Substantiating Documentation, unless a determination is made within such
30-day period by (a) the Board by a majority vote of a quorum consisting of
directors who are not or were not parties to the Covered Proceeding, (b) a
committee of the Board designated by majority vote of the Board, even though
less than a quorum, (c) if there are no such directors, or if such directors so
direct, independent legal counsel in a written opinion or (d) the stockholders
of the Company, that Indemnitee has not met the relevant standards for
indemnification set forth in this Agreement.
 
The right to indemnification or advances as provided in this Agreement may be
enforced by Indemnitee in any court of competent jurisdiction. The burden of
proving that indemnification or advancement is not required shall be on the
Company. Neither the failure of the Company (including the Board, any committee
thereof, independent legal counsel or the Company’s stockholders) to make a
determination prior to the commencement of a Proceeding as to whether Indemnitee
has met any applicable standards of conduct and is entitled to indemnification
nor an actual determination by the Company (including the Board, any committee
thereof, independent legal counsel or the Company’s stockholders) that
Indemnitee has not met any applicable standards of conduct and is not entitled
to indemnification, shall be a defense to the Proceeding or create a presumption
that Indemnitee has not met any applicable standard of conduct or is not
entitled to indemnification.
 
7.  Undertaking by Indemnitee. Indemnitee hereby undertakes to repay to the
Company (a) any advances of Expenses pursuant to Section 5 and (b) any other
Expenses paid to or on behalf of Indemnitee hereunder, in each case to the
extent that it is ultimately determined that Indemnitee is not entitled to
indemnification. As a condition to the advancement or payment of Expenses,
Indemnitee shall, at the request of the Company, execute an acknowledgment that
such advancement or payment is being made pursuant to and is subject to the
provisions of this Agreement.
 
8.  Indemnification Hereunder Not Exclusive. The indemnification and advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Charter, the Bylaws,
the DGCL, any D&O Insurance, any other agreement or otherwise; provided,
however, that this Agreement supersedes all prior written indemnification
agreements between the Company (or any predecessor thereof) and Indemnitee with
respect to the subject matter hereof; and provided further that Indemnitee shall
reimburse the Company for amounts paid to him or her pursuant to such other
rights to the extent such payments duplicate any payments received pursuant to
this Agreement.
 
9.  Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director or
officer of the Company (or is or was serving, at the request of the Company,
another Enterprise in any Capacity) and shall continue thereafter indefinitely
notwithstanding the fact that Indemnitee has ceased to serve as a director or
officer of the Company or to serve such other Enterprise.
 

 

4

--------------------------------------------------------------------------------





10.  Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion, but not the
total amount, of Expenses, the Company shall nevertheless indemnify Indemnitee
for the portion of such Expenses with respect to which Indemnitee is entitled to
indemnification.
 
11.  Settlement of Claims; Opportunity to Defend. The Company shall not be
required to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any Covered Proceeding effected without the Company’s written
consent. The Company shall not settle any Covered Proceeding in any manner that
would impose any penalty or limitation on Indemnitee without Indemnitee’s prior
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
or delay its or his or her consent to any such proposed settlement. The Company
shall not be required to indemnify Indemnitee under this Agreement with regard
to any judicial award if the Company was not given a reasonable and timely
opportunity, at its expense, to participate in the defense of the underlying
Covered Proceeding.
 
12.  Acknowledgements.
 
(a)  The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or to continue to serve as a director or officer of the
Company, and acknowledges that Indemnitee is relying upon this Agreement in
agreeing to serve or in continuing to serve as a director or officer of the
Company.
 
(b)  Both the Company and Indemnitee acknowledge that, in certain instances,
federal law or public policy may override applicable state law and prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that (i) the
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws and (ii) federal law prohibits indemnification for certain ERISA
violations. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
in certain circumstances the question of indemnification to a court for a
determination of the Company’s right under public policy to indemnify
Indemnitee.
 
13.  Enforcement. If Indemnitee is required to commence a Proceeding to enforce
rights or to collect moneys due under this Agreement and is successful, such
Proceeding shall be a “Covered Proceeding” and the Company shall indemnify
Indemnitee for all of Indemnitee’s Expenses in bringing and pursuing such
Proceeding.
 
14.  Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee:
 
(a)  for Expenses incurred by Indemnitee with respect to any Proceeding
instituted by Indemnitee to enforce or interpret this Agreement if it is
determined by a final judgment or other final adjudication by a court of
competent jurisdiction that each of the material assertions made by Indemnitee
in such Proceeding was not made in good faith or was frivolous;
 
(b)  for Expenses to the extent paid directly to Indemnitee by an insurance
carrier pursuant to D&O Insurance maintained by the Company; or
 

 
 

5

--------------------------------------------------------------------------------


 
(c)  for profits recovered from Indemnitee under section 16(b) of the Exchange
Act arising from the purchase and sale (or the sale and purchase) by Indemnitee
of securities of the Company or for any Expenses in connection therewith.
 
15.  Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable (a) the validity, legality and enforceability
of the remaining provisions of this Agreement shall not be in any way affected
or impaired thereby and (b) to the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable. Each Section of this
Agreement is a separate and independent portion of this Agreement. If the
indemnification to which Indemnitee is entitled with respect to any aspect of
any claim varies between two or more Sections of this Agreement, that Section
providing the most comprehensive indemnification shall apply.
 
16.  Miscellaneous.
 
(a)  Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of law.
 
(b)  Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof and merges
all prior discussions between them.
 
(c)  Amendment; Modification; Waiver. No amendment or modification of this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. No single waiver of
any of the provisions of this Agreement shall be deemed to or shall constitute,
absent an express statement otherwise, a continuous waiver of such provision or
a waiver of any other provision hereof (whether or not similar).
 
(d)  Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of this Agreement, nor shall any single or partial exercise of any such
right preclude other or further exercise thereof or of any other right.
 
(e)  Rules of Construction. Unless the context otherwise requires, as used in
this Agreement (i) a term has the meaning ascribed to it, (ii) “or” is not
exclusive, (iii) “including” means “including without limitation,” (iv) words in
the singular include the plural and vice versa, (v) words applicable to one
gender shall be construed to apply to each gender, (vi) the terms
“hereof,”“herein,”“hereby,”“hereto” and derivative or similar words refer to
this entire Agreement, (vii) the term “Section” refers to the specified Section
of this Agreement and (viii) the descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.
 


 

6

--------------------------------------------------------------------------------


 
(f)  Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) when sent to the recipient by facsimile (receipt
electronically confirmed by sender’s facsimile machine) if during normal
business hours of the recipient, otherwise on the next business day, (iii) one
business day after the date when sent to the recipient by reputable overnight
courier service (charges prepaid), or (iv) five business days after the date
when mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid. Such notices, demands and other communications
shall be sent to the parties at the addresses indicated on the signature page
hereto, or to such other address as any party hereto may, from time to time,
designate in writing delivered pursuant to the terms of this Section 16(f).
 
(g)  Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one instrument.
 
(h)  Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.
 
(i)  Subrogation. If payment is made by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
to effectively enforce such rights by suit or otherwise.
 


 
[Signature page follows.]
 

 

7

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 



 
NEWFIELD EXPLORATION COMPANY
                   
By:
     
David A. Trice
   
President and Chief Executive Officer




 
Address:
363 N. Sam Houston Pkwy. E.
   
Suite 2020
   
Houston, Texas 77060
   
Facsimile: (281) 405-4242






 
INDEMNITEE:
         
[Name]
         
Address:
           
Facsimile: (___) ___-____

 
 
 
 


 

8

--------------------------------------------------------------------------------

